Citation Nr: 0710575	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-26 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for compensation pursuant to 38 U.S.C.A. 
§ 1151 for residuals of a myocardial infarction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from June 1955 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the White River 
Junction, Vermont Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Further, in providing 
instruction as to what information would be considered "new 
and material", the Court indicated that "material" 
evidence would include (1) evidence on an element where the 
claimant initially failed to submit any competent evidence; 
(2) evidence on an element where the previously submitted 
evidence was found to be insufficient; (3) evidence on an 
element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  
"New" evidence would be considered new only if it had not 
been submitted previously to VA and was neither "cumulative 
nor redundant" of evidence already in the record.  

A review of the claims file reveals that, in light of the 
Kent decision, the May 2004 VCAA notification letter sent to 
the veteran is insufficient.  Although the letter informed 
the veteran that new and material evidence could be submitted 
to reopen his claim and indicated what type of evidence would 
qualify as "new" evidence, he was not specifically informed 
of what evidence would be necessary to substantiate the 
element or elements required to establish his claim for 
compensation pursuant to 38 U.S.C.A. § 1151 that were found 
insufficient in the previous denial.  Therefore, the Board 
finds that the claim must be remanded for compliance with the 
VCAA and recent case law.

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice under 
38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation 
of the information or evidence needed to 
reopen the previously denied claim of 
entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for residuals of a 
myocardial infarction, as outlined by the 
Court in Kent v. Nicholson, 20 Vet. App 1 
(2006).  Specifically, the veteran should 
be informed of what evidence would be 
necessary to substantiate the element or 
elements required to establish a claim of 
whether new and material evidence has 
been received to reopen a claim for 
compensation pursuant to 38 U.S.C.A. 
§ 1151 for residuals of a myocardial 
infarction that were found insufficient 
in the previous final denial of record.

2.  Thereafter, if additional evidence is 
received, the Agency of Original 
Jurisdiction (AOJ) should readjudicate 
the issue on appeal.  If the benefit 
sought remains denied, the AOJ should 
issue a supplemental statement of the 
case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



